MacRae, J.:
The jur}' having found in response to the first issue that there was no such special contract as was alleged in the complaint; in other words, that the defendant did not agree to pay the plaintiff one hundred and twenty-five dollars per month for the last nine months in the year, provided defendant was satisfied with plaintiff’s services for the first three months, the second issue became immaterial, and the practical question was as to the value of the plaintiff’s services, for it was admitted that plaintiff had served defendant for a year.
Upon the third issue, the first and second having been put out of the way, the question and answer were relevant and material.
The second exception was not relied upon, and is not set out.
The defendant having admitted in his answer that he was indebted to the plaintiff in the sum of $61.50, and offered to permit judgment to be entered against him for said sum, his Honor properly adjudged that defendant was liable only for the costs of the action up to the filing of the answer and of judgment. Affirmed.